DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9, 10, 12-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al., “Robustness of Neural Networks against Storage Media Errors” (herein Qin) in view Courbariaux et al., “Binarized Neural Networks: Training  Neural Networks with Weights and Activation Constrained to +1 or -1” (herein Courbariaux).
Regarding claim 1, Qin teaches a method, comprising: 
storing a plurality of weights of a neural network comprising a plurality of nodes and a plurality of connections between the plurality of nodes [Storing weights of a neural network, which comprises neurons (i.e. nodes) and connections between neurons. Qin at section II(A), 1st – 3rd paragraphs; Section II(B), 1st paragraph; Section IV, 1st paragraph; Fig. 1], wherein: 
[Weights are associated with a particular neuron connection. Qin at Section II(A), 1st – 3d paragraphs; Fig. 1]; and 
receiving input data to be processed by the neural network [Receiving image data as input to the neural network. Qin section IV(D)]; 
determining whether a set of weights of the plurality of weights comprises one or more errors [Qin section IV, 1st paragraph]; and 
selectively refraining from using the set of weights to process the input data using the neural network in response to determining that the set of weights comprises the one or more errors [The weights in the set of erroneous weights (i.e. set of weights) are set to zero, thereby removing the corresponding connections and refraining from using those erroneous weights. Qin at Section II(A), 3rd paragraph].
Qin doesn’t teach: the neural network comprises a binarized neural network. In the same field of storing neural networks and weights for neural networks, Courbariaux teaches storing and using a binarized neural network [Courbariaux at Abstract and section 1]. Courbariaux teaches that binarized neural networks significantly reduce memory consumption by reducing both size/amount of memory necessary and the number of memory accesses required and, further, can increase power efficiency by replacing the arithmetic operations for the neural network with bit-wise operations [Courbariaux at section 3, 3.1, and 3.2]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the neural network used by Qin to be a binarized neural network, as taught by Courbariaux, in order to reduce memory consumption and increase power efficiency. 

Regarding claim 2, Qin and Courbariaux teach the method of claim 1, further comprising: using the set of weights to process the input data using the neural network in response to determining that the set of weights does not comprises the one or more errors [The non-erroneous weights (i.e. in response to determining the set doesn’t comprise errors) are used without modification (i.e. to process the input data using the neural network). See Qin at section IV, 1st – 3rd paragraphs].

Regarding claim 3, Qin and Courbariaux teach the method of claim 1, wherein each weight of the plurality of weights comprises one of two values [Weights are constrained to +1 or -1. Courbariaux at section 1.1, 1st paragraph].

Regarding claim 4, Qin and Courbariaux teach the method of claim 1, wherein: the set of weights are associated with a filter; and the filter is configured to generate a feature map [The neural network is comprises layers with filters extracting/generating various features. See Qin at Section II(A), 3rd paragraph; Fig. 1; Section III(A), 1st paragraph].

Regarding claim 7, Qin and Courbariaux teach the method of claim 1, wherein determining whether the set of weights of the plurality of weights comprises the one or more errors is based on a parity check [The detecting errors is based on a check/parity bit. Qin at section IV, 2nd paragraph].

Regarding claim 9, Qin and Courbariaux teach the method of claim 1, further comprising: constructing the neural network based on a structure of the neural network, wherein the structure of the neural network indicates interconnections between the plurality of nodes [The neural network is constructed based on the structure indicating the neuron interconnects. See Qin at section II(A); Fig. 1].

Regarding claim 10, Qin and Courbariaux teach the method of claim 1, further comprising: receiving training data; and training the neural network based on the training data, wherein the plurality of weights are generated during the training of the neural network [Receiving a database (e.g. hardwriting database, image database) (i.e. training data) to train the neural network to generate the weights. Qin at section III].

Regarding claim 12, Qin teaches a device, comprising: 
a network interface [GPU is connected to memory storing weights and, therefore, inherently comprises a memory interface (i.e. network interface). Qin at section 1, 2nd paragraph]; and 
[GPU. Qin at section 1, 2nd and 4th paragraphs; section III, 1st paragraph] configured to: 
receive, via the network interface, a plurality of weights of a neural network [The GPU receives the weights from memory/media. Qin at section I, 2nd paragraph; Section 3, 1st paragraph], wherein: 
the neural network comprises a plurality of nodes and a plurality of connections between the plurality of nodes [The neural network comprises neurons (i.e. nodes) and connections between neurons. Qin at section II(A), 1st – 3rd paragraphs; Fig. 1]; 
each weight of at least some of the plurality of weights is associated with a connection of the plurality of connections [Weights are associated with a particular neuron connection. Qin at Section II(A), 1st – 3d paragraphs; Fig. 1]; and 
determine whether a set of weights of the plurality of weights comprises one or more errors [Qin section IV, 1st paragraph]; and 
selectively refrain from using the set of weights to process input data using the neural network in response to determining that the set of weights comprises the one or more errors [The weights in the set of erroneous weights (i.e. set of weights) are set to zero, thereby removing the corresponding connections and refraining from using those erroneous weights. Qin at Section II(A), 3rd paragraph].
Qin doesn’t teach that each weight of at least some of the plurality of weights comprises one of two values. In the same field of storing neural networks and weights for neural networks, Courbariaux teaches storing and using a binarized neural network comprising a plurality of weights, wherein each weight of at least some of the plurality of weights comprises one of two values [Courbariaux at Abstract and section 1]. Courbariaux teaches that binarized neural networks significantly reduce memory consumption by reducing both size/amount of memory necessary and the number of memory accesses required and, further, can increase power efficiency by replacing the arithmetic operations for the neural network with bit-wise operations [Courbariaux at section 3, 3.1, and 3.2]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the neural network used by Qin to be a binarized neural network, wherein each weight of at least some of 

Regarding claim 13, Qin and Courbariaux teach the device of claim 12, wherein the processing device is further configured to: use the set of weights to process the input data using the neural network in response to determining that the set of weights does not comprises the one or more errors [The non-erroneous weights (i.e. in response to determining the set doesn’t comprise errors) are used without modification (i.e. to process the input data using the neural network). See Qin at section IV, 1st – 3rd paragraphs].

Regarding claim 14, Qin and Courbariaux teach the device of claim 12, wherein the neural network comprises a binarized neural network [Courbariaux at section 1].

Regarding claim 15, Qin and Courbariaux teach the device of claim 12, wherein: the set of weights are associated with a filter; and the filter is configured to generate a feature map [The neural network is comprises layers with filters extracting/generating various features. See Qin at Section II(A), 3rd paragraph; Fig. 1; Section III(A), 1st paragraph].

Regarding claim 18, Qin and Courbariaux teach the device of claim 12, wherein determining whether the set of weights of the plurality of weights comprises the one or more errors is based on a parity check [The detecting errors is based on a check/parity bit. Qin at section IV, 2nd paragraph].


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin and Courbariaux and, further, in view of Chi et al., “PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory” (herein Chi).

Regarding claim 11, Qin and Courbariaux teach the method of claim 1. Qin and Courbariaux don’t teach that the plurality of weights are stored on a resistive non-volatile memory. In the same field of storing neural networks and weights for neural networks, Chi teaches teach storing the plurality of weights for the neural network on a resistive non-volatile memory [Neural network weights are storing in ReRAM (i.e. resistive non-volatile memory). Chi at Abstract; section III, 1st – 3rd paragraphs]. Chi teaches resistive non-volatile memory is provides high density, thereby increasing energy efficiency [See Chi at section II(A) and section IV]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing data of the invention, to modify the storing of the plurality of weights of Qin and Courbariaux so that the plurality of weights are stored on a resistive non-volatile memory, as taught by Chi, in order to increase energy efficiency.


Allowable Subject Matter
Claim 20 is allowed.
Claims 5, 6, 8, 16, 17, and 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record doesn’t teach or suggest “determine whether a set of weights of the plurality of weights comprises one or more errors based on a parity check, wherein: the set of weights comprises multiple weights; and the multiple weights share the parity check” as recited in claim 20 and similar recitations in claims 8 and 19.
The prior art of record doesn’t teach or suggest “wherein refraining from using the set of weights comprises: refraining from generating the feature map” as recited in claim 5 or “in refraining from using the set of weights: refrain from generating the feature map” as recited in claim 16.
The prior art of record doesn’t teach or suggest “wherein refraining from using the set of weights comprises: ignoring the feature map generated by the filter” as recited in claim 6 or “in .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123